COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-13-00045-CV


IN THE INTEREST OF A.M.C. AND
A.J.C., CHILDREN


                                      ------------

          FROM THE 367TH DISTRICT COURT OF DENTON COUNTY

                                      ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                      ------------

      We have considered “Appellant’s Unopposed Motion To Dismiss Appeal.”

It is the court’s opinion that the motion should be granted; therefore, we dismiss

the appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 42.1(d).

                                                     PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DELIVERED: May 9, 2013

      1
       See Tex. R. App. P. 47.4.